UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21053 Name of Fund: BlackRock Virginia Municipal Bond Trust (BHV) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Virginia Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2008  11/30/2008 Item 1  Schedule of Investments BlackRock Virginia Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value District of Columbia - 6.6% Metropolitan Washington Airports Authority, D.C., Airport System Revenue Bonds, AMT, Series A, 5.25%, 10/01/32 (a)(b) $ $ Metropolitan Washington Airports Authority, D.C., Airport System Revenue Bonds, AMT, Series B, 5%, 10/01/34 (c) Virginia - 147.4% Arlington County, Virginia, IDA, Hospital Facilities Revenue Bonds (Virginia Hospital Center - Arlington Health System), 5.25%, 7/01/11 (d) Celebrate North Community Development Authority, Virginia, Special Assessment Revenue Bonds, Series B, 6.75%, 3/01/34 Chesterfield County, Virginia, EDA, Solid Waste and Sewer Disposal Revenue Bonds (Virginia Electric Power Company), AMT, Series A, 5.60%, 11/01/31 Danville, Virginia, IDA, Hospital Revenue Refunding Bonds (Danville Regional Medical Center), 5.25%, 10/01/28 (e)(f) Dulles Town Center, Virginia, Community Development Authority, Special Assessment Tax (Dulles Town Center Project), 6.25%, 3/01/26 Fairfax County, Virginia, EDA, Residential Care Facilities, Mortgage Revenue Refunding Bonds (Goodwin House, Inc.), 5.125%, 10/01/37 Fairfax County, Virginia, Water Authority, Water Revenue Refunding Bonds, 5%, 4/01/27 Hampton, Virginia, Public Improvement, GO, 5%, 4/01/20 Henrico County, Virginia, EDA, Revenue Refunding Bonds (Bon Secours Health System, Inc.), Series A, 5.60%, 11/15/12 (d) 60 Henrico County, Virginia, EDA, Revenue Refunding Bonds (Bon Secours Health System, Inc.), Series A, 5.60%, 11/15/30 Isle Wight County, Virginia, IDA, Environmental Improvement Revenue Bonds, AMT, Series A, 5.70%, 11/01/27 Louisa, Virginia, IDA, PCR, Refunding (Virginia Electric and Power Company Project), Series A, 5.375%, 11/01/35 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority EDA Economic Development Authority PCR Pollution Control Revenue Bonds GO General Obligation Bonds VRDN Variable Rate Demand Notes HDA Housing Development Authority 1 BlackRock Virginia Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Norfolk, Virginia, Airport Authority Revenue Bonds, Series A, 5.125%, 7/01/31 (a)(b) $ $ Peninsula Ports Authority, Virginia, Residential Care Facilities, Revenue Refunding Bonds (Baptist Homes), Series C, 5.40%, 12/01/33 Prince William County, Virginia, Lease Participation Certificates, 5%, 12/01/21 Richmond, Virginia, Metropolitan Authority, Expressway Revenue Refunding Bonds, 5.25%, 7/15/22 (a)(b) Richmond, Virginia, Public Utilities Revenue Refunding Bonds, 5%, 1/15/12 (c)(d) The Shops at White Oak Village Community Development Authority, Virginia, Special Assessment Revenue Bonds, 5.30%, 3/01/17 Virginia College Building Authority, Educational Facilities Revenue Refunding Bonds (Washington and Lee University Project), 5.25%, 1/01/26 (b) Virginia College Building Authority, Educational Facilities Revenue Refunding Bonds (Washington and Lee University Project), 5.25%, 1/01/31 (b) Virginia Port Authority, Port Facilities Revenue Bonds, AMT, 4.75%, 7/01/31 (a)(b) Virginia Small Business Financing Authority, Hospital Revenue Bonds (Carilion Clinic Center Project), VRDN, Series B, 0.75%, 7/01/42 (g) Virginia Small Business Financing Authority, Revenue Refunding Bonds (Virginia State University Real Estate Project), VRDN, 0.75%, 7/01/30 (g) Virginia State, HDA, Commonwealth Mortgage Revenue Bonds, Series H, Sub-Series H-1, 5.375%, 7/01/36 (b) Virginia State Public School Authority Revenue Bonds, Series B, 5.25%, 8/01/33 Virginia State Resources Authority, Infrastructure Revenue Bonds (Pooled Financing Program), Senior Series B, 5%, 11/01/33 Virginia State Resources Authority, Infrastructure Revenue Bonds (Pooled Loan Program), Series A, 5.125%, 5/01/27 Virginia State Resources Authority, Water and Sewer System Revenue Bonds (Frederick County Sanitation Authority Project), 5.20%, 10/01/10 (d) Multi-State - 8.3% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (h)(i) Puerto Rico - 4.6% Children's Trust Fund Project of Puerto Rico, Tobacco Settlement Revenue Refunding Bonds, 5.375%, 5/15/33 Total Municipal Bonds - 166.9% 2 BlackRock Virginia Municipal Bond Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Municipal Bonds Transferred to Par Tender Option Bond Trusts (j) Value Virginia - 9.5% University of Virginia, Revenue Refunding Bonds, 5%, 6/01/40 $ $ Total Municipal Bonds Transferred to Tender Option Bond Trusts - 9.5% Total Investments (Cost - $37,886,916*) - 176.4% Liabilities in Excess of Other Assets - (10.3)% ) Liability for Trust Certificates, Including Interest Expense and Fees Payable - (5.0)% ) Preferred Shares, at Redemption Value - (61.1)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) FGIC Insured. (b) MBIA Insured. (c) FSA Insured. (d) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (e) AMBAC Insured. (f) Security is collateralized by Municipal or U.S. Treasury Obligations. (g) Security may have a maturity of more than one year at the time of issuance, but has variable rate and demand features that qualify it as a short-term security. Rate disclosed is as of report date.
